Citation Nr: 0531877	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  99-06 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include as secondary to a 
service-connected back condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P.J. Hammon, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision, which deemed the 
evidence submitted in support of the veteran's claim for 
service connection for an innocently acquired psychiatric 
disorder to be inadequate to reopen his claim.  

The veteran testified at a hearing on November 6, 2003, 
before the undersigned Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  

In a March 2004 decision, the Board reopened the veteran's 
claim for service connection of a psychiatric disorder on the 
basis that new and material evidence had been received and 
remanded it for further evidentiary development and 
consideration by the RO.  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.  

2.  The veteran is shown to have manifested symptoms due to 
primary drug abuse and a situational reaction during his 
period of active service.  

3.  The veteran is first shown to have been treated for what 
was characterized as a severe anxiety neurosis about six 
months after his period of active service.  

4.  The veteran currently is not shown to have an innocently 
acquired psychiatric disorder that is due to any event or 
incident of this period of service.  

5.  Neither the currently demonstrated mood disorder nor any 
panic disorder is shown to have been clinically manifested 
until many years after service.  

6.  The currently demonstrated mood disorder or any panic 
disorder is shown to have been caused or aggravated by a 
service-connected disability.  



CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability to include a mood disorder or panic 
disorder due to disease or injury that was incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred in service; nor is any innocently acquired 
psychiatric disorder proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a March 2004 evidence development letter in which the 
RO advised the veteran of the evidence necessary to 
substantiate his claim for service connection, and advised 
him of his and VA's responsibilities under VCAA, to include 
what evidence he should provide and what evidence VA should 
provide.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
of what VA would do to assist him in the development of his 
claim.  

As to the VA's duty to assist the veteran in obtaining all 
relevant records, the veteran has not asserted that any 
additional evidence substantiating his claim exists, and the 
Board notes that the VA has obtained all medical records 
identified by the veteran.  

The Board finds that all obtainable evidence identified by 
the veteran has been obtained and associated with the claims 
folder and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
Board further finds that VA has done everything reasonably 
possible to assist the veteran, to include arranging for a VA 
examination in April 2004.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his
claim. 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Analysis  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The veteran is seeking service connection for a psychiatric 
disability on the basis that it was present during his period 
of active service.  Alternatively, he claims that his 
psychiatric condition may be related to his pain from a 
service connected back disability.  

In support of his claim the veteran points to the diagnosis 
of a situational reaction in his service medical records and 
to voluminous VA outpatient treatment records reflecting 
ongoing treatment for a variety of psychiatric conditions 
from 1972 through 2004.  

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for an innocently acquired psychiatric disorder on 
a direct basis or as secondary to his service-connected back 
disability.  

As a preliminary matter, the Board notes that the veteran has 
a history of chronic drug and alcohol abuse, including LSD, 
heroin, cocaine and marijuana that is shown in service and 
after discharge.  

The veteran in this regard has been granted service 
connection for chronic low back strain, rated as 20 percent 
disabling.  

However, a thorough review of the medical evidence shows that 
the veteran was treated for a situation reaction in service.  
There is no medical evidence that indicates that veteran 
developed an innocently acquired psychiatric disorder in 
service.  

While he is shown to have been seen for an anxiety neurosis 
in the first year after service, there is competent evidence 
to link this particular diagnosis to his period of service.  
This apparently was due to illicit drug usage that had 
continued for a long time after his period of active service.  

Looking first to the previously mentioned VA examination in 
April 2004, wherein the veteran was diagnosed with a mood 
disorder (not otherwise specified), personality disorder, 
(not otherwise specified) with passive aggressive traits and 
panic disorder without agoraphobia, the Board notes that the 
examiner stated that the panic disorder did not manifest 
itself until the 1990's, and that the veteran's depressive 
and anxious symptoms did not meet the DSM criteria for a 
clinical disorder.  

Further, the examiner indicated that she was unable to state 
that the veteran's current psychiatric disorders were due to 
his military service.  In fact, she found that his current 
psychiatric symptoms were the sequelae of his prior chronic 
drug abuse, personality disorder and malingering.  She found 
that, although the veteran might possibly have clinical 
depression and anxiety, that the clinical depression and 
anxiety were influenced by the personality disorder and 
substance abuse.  

The Board now turns to a VA psychiatric opinion dated in May 
2002, wherein the examiner opined that the veteran had 
suffered from a long-standing personality disorder with 
addictive and depressive tendencies.  

Essentially, the May 2002 opinion, consistent with the April 
2004 VA examination, indicated that the veteran's current 
innocently acquired psychiatric condition was not due to his 
period of active service.  

The Board notes that the examiners in the May 2002 opinion 
and the April 2004 mental health examination reached similar 
conclusions based on an interview with the veteran and/or a 
comprehensive review of the record.  

In addition, the Board notes that there is no medical 
evidence to contradict those reports or otherwise to show 
that an innocently acquired psychiatric disability was 
present in service or otherwise due to disease or injury 
incurred or aggravated therein.  

In that regard, the Board notes that, according to the 
service medical records, the veteran was diagnosed with 
hepatitis C in May 1971, as a result of his IV drug abuse.  
In August 1971, he was diagnosed with a situational reaction, 
characterized by the veteran as feelings of anxiety and mild 
depression, which was attributed to his hepatitis C, and from 
which he fully recovered.  Significantly, the veteran's 
separation examination in December 1971 does not indicate any 
psychiatric complaints or symptoms.  

The Board next notes that, from June 30 to July 7, 1972, 
approximately six months after discharge, the veteran was 
hospitalized for treatment of a fever of unknown origin, 
lumbar sacral strain and what was described as a severe 
anxiety neurosis.  

In this regard, the Board notes that personality disorders as 
such, are not diseases for which compensation can be paid.  
38 C.F.R. § 3.303(c) (2004).  

Further, the progressive and frequent use of drugs to the 
point of addiction is considered willful misconduct, and 
disability pension is not payable for any condition due to 
the veteran's own willful misconduct.   38 C.F.R. § 3.301 
(c).  

However, in reviewing the veteran's the treatment since his 
discharge from active service, the Board notes that the 
treating physicians attributed the psychiatric manifestations 
to either stressors the veteran was experiencing at the time, 
to his drug and alcohol abuse or to a personality disorder.  

For example, in August 1972, the veteran was referred to the 
Mental Hygiene Clinic for follow-up of his situational 
reaction, where he was diagnosed with a personality disorder 
with addiction (LSD and heroin) and depressive tendencies.  

In a July 1974 VA medical note, significant data recorded 
included that of the abuse of illegal drugs, primarily 
marijuana.  A diagnostic formulation of personality 
disorder/passive-aggressive was noted.  

In May 1986, the veteran was hospitalized by VA for multiple 
substance abuse and atypical depression.  

In October 1994, the VA medical records indicate the veteran 
was seen on an outpatient basis for a depressed mood, which 
was attributed primarily to an impending divorce and loss of 
his job, among other stressors identified at that time.  
There was no formal diagnosis, and the treating physician 
made no finding that the veteran's condition was related to 
his prior service.  

In a January 1995 VA psychiatric examination, the veteran was 
diagnosed with depression, polysubstance abuse and borderline 
personality disorder.  

Although the examiner opined that the veteran was suffering 
from a long-standing, chronic recurring depression, there was 
no opinion as to the likely date of onset or etiology.  In 
fact, the physician indicated that the current symptoms were 
related to the veteran's recent divorce.  

A psychiatric note from June 1998 contains a diagnosis of 
generalized anxiety disorder that the physician stated was 
due to job related stress.  There was no finding or 
indication that the anxiety disorder was caused by or related 
to the veteran's service.  

In a VA psychiatric note dated May 2000, the physician 
diagnosed the veteran with mixed anxiety and depression due 
to pain and dissatisfaction with work.  Significantly, there 
was no finding or opinion indicating that the anxiety and 
depression were caused by or related to any incident in 
service.  

The Board now, in discussing the issue of service connection 
for an acquired psychiatric disorder as secondary to pain 
from his service-connected back condition, returns to the VA 
psychiatric note dated May 2000, wherein the veteran was 
diagnosed with mixed anxiety and depression due to pain and 
dissatisfaction with work.  

However, the May 2002 VA psychiatric examination addressed 
this issue and found that the veteran's psychiatric condition 
was not due to chronic pain.  Again, this review was based 
upon a thorough, comprehensive review of the record and the 
veteran has submitted no medical evidence to contradict that 
opinion.  

Accordingly, the Board finds it to be the most probative 
evidence of record and controlling as to issue of secondary 
service connection.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection on both a direct and a secondary basis.  

Hence, the benefit of the doubt doctrine does not apply and 
there being no basis upon which service connection may be 
granted, the veteran's claim must be denied.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder on a direct basis or as secondary to a service-
connected back disability is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


